DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites that “each layer, of the first set of layers, being a first material associated with a first refractive index and a physical thickness that is greater than a layer thickness threshold” and “at least one layer, of the second set of layers, being associated with a physical thickness that is less than the layer thickness threshold.” However, the “layer thickness threshold” is not defined by the claim or the specification and, as such, merely amounts to an arbitrary number. As such, Examiner respectfully notes that as long as there is a single layer in the second set of layers that has a thickness less than the thickness of every layer in the first set of layers, a layer thickness threshold can be defined between the smallest thickness of the first set and the thickness of said single layer of the second set. As such, these claim limitations merely require that the second set of layers include a layer that has a smaller thickness than every layer of the first set of layers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that “the second set of layers forms a plurality of channels each associated with a channel separation of less than a threshold channel separation.” However, it is unclear what structure is required such that the second set of layers “forms a plurality of channels.” Specifically, it is unclear whether the claim is requiring an actual physical structure of the layers to be separate into “channels” or merely a functional result of the light formed by the layers (i.e. a reflection/transmission spectra). It appears that the “channels” are referring to bandgaps in a transmission/reflection spectra of the filter. However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the second set of filters performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the second set of filters to form the plurality of channels. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g))).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al. (U.S. PG-Pub No. 2014/0014838; hereinafter – “Hendrix”).
Regarding claim 1, Hendrix teaches an optical filter, comprising:
a first mirror (Fig. 7C: defined by e.g. Layer Nos. 1-4; Fig. 8B: defined by e.g. Layer Nos. 1-4; Fig. 9A: defined by e.g. Layer No. 29) (See e.g. Figs. 6-9; Paragraphs 0045-0050 – As each of the given layers necessarily reflects some amount of light, any layer/combination of layers of the stack reads on the broadest reasonable interpretation of a first mirror);
a second mirror (Fig. 7C: defined by e.g. Layer Nos. 45-48; Fig. 8B: defined by e.g. Layer Nos. 22-25; Fig. 9A: defined by e.g. Layer No. 1) (See e.g. Figs. 6-9; Paragraphs 0045-0050 – As each of the given layers necessarily reflects some amount of light, any layer/combination of layers of the stack reads on the broadest reasonable interpretation of a first mirror); and
a spacer layer structure (Fig. 7C: defined by e.g. Layer Nos. 5-44; Fig. 8B: defined by e.g. Layer Nos. 5-21; Fig. 9A: defined by e.g. Layer No. 2-28) disposed between the first mirror and the second mirror (See e.g. Figs. 6-9; Paragraphs 0045-0050), the spacer layer structure comprising:
a first set of layers (Fig. 7C: Layers 5-24 or Layers 5-36; Fig. 8B: Layers 5-13; Fig. 9A: Layers 16-28) (See e.g. Figs. 6-9; Paragraphs 0045-0050),

a first layer (Fig. 7C: Any SiO2 layer of layers 5-24 or 5-36, e.g. layer 6 or 36; Fig. 8B: Any SiO2 layer of layers 5-13, e.g. layer 5; Fig. 9A: Any Si:H layer of layers 16-28, e.g. layer 16) deposited using a first material associated with a first refractive index (See e.g. Figs. 6-9; Paragraphs 0045-0050),
a second layer (Fig. 7C: Any additional SiO2 layer of layers 5-24 or 5-36, e.g. layer 8 or 30; Fig. 8B: Any additional SiO2 layer of layers 5-13, e.g. layer 7; Fig. 9A: Any additional Si:H layer of layers 16-28, e.g. layer 18) deposited using the first material (See e.g. Figs. 6-9; Paragraphs 0045-0050), and
a third layer (Fig. 7C: Any additional SiO2 layer of layers 5-24 or 5-36, e.g. layer 10 or 14; Fig. 8B: Any additional SiO2 layer of layers 5-13, e.g. layer 9; Fig. 9A: Any additional Si:H layer of layers 16-28, e.g. layer 20) deposited using the first material (See e.g. Figs. 6-9; Paragraphs 0045-0050), and 
the first layer being associated with a physical thickness that is greater than a layer thickness threshold (See e.g. Figs. 6-9; Paragraphs 0045-0050 – In Fig. 7C, all of the SiO2 layers within Layers 5-24 have a thickness greater than 35 nm, which reads on the arbitrary layer thickness threshold; In Fig. 8B, all of the SiO2 layers within Layers 5-13 have a thickness greater than 25 nm, which reads on the arbitrary layer thickness threshold; In Fig. 9A all of the Si:H layers within layers 16-28 have a thickness greater than 50 nm which reads on the arbitrary layer thickness threshold), and
a second set of layers (Fig. 7C: Si:H layers of layers 25-44 or layers 37-44; Fig. 8B: Si:H layers of layers 14-21; Fig. 9A: SiO2 layers of layers 2-15) (See e.g. Figs. 6-9; Paragraphs 0045-0050),
each layer, of the second set of layers, being deposited using a second material associated with a second refractive index (See e.g. Figs. 6-9; Paragraphs 0045-0050),
at least one layer, of the second set of layers, being associated with a physical thickness that is less than the layer thickness threshold (See e.g. Figs. 6-9; Paragraphs 0045-0050 – In Fig. 7C, layers 35, 39, and 41 have a thickness of less than 35 nm, which reads on the arbitrary layer thickness threshold; In Fig. 8B, layer 20 has a thickness of less than 25 nm, which reads on the arbitrary layer thickness 
the first set of layers (Fig. 7C: Layers 5-24; Fig. 8B: Layers 5-13; Fig. 9A: Layers 16-28) being between the first mirror (Fig. 7C: defined by e.g. Layer Nos. 1-4; Fig. 8B: defined by e.g. Layer Nos. 1-4; Fig. 9A: defined by e.g. Layer No. 29) and the second set of layers (Fig. 7C: Si:H layers of layers 25-44; Fig. 8B: Si:H layers of layers 14-21; Fig. 9A: SiO2 layers of layers 2-15) (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Regarding claim 2, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that the first material is hydrogenated silicon (See e.g. Figs. 6 and 9; Paragraphs 0045-0050).
Regarding claim 3, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that the first refractive index is, at approximately 800 nanometers (nm), greater than at least one of: a 2.0 refractive index, a 2.5 refractive index, a 3.0 refractive index, a 3.5 refractive index, a 3.6 refractive index, or a 3.8 refractive index (See e.g. Figs. 6 and 9; Paragraph 0047).
Regarding claim 4, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that the first material is an oxidizable material (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Regarding claim 5, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that the second material includes an oxide material, the oxide material including at least one of: a niobium titanium oxide (NbTiOx), a silicon dioxide (SiO2), an aluminum oxide (A1203), a titanium dioxide (TiO2), a niobium pentoxide (Nb2O5), a tantalum pentoxide (Ta205), a zirconium oxide (ZrO2), an yttrium oxide (Y203), a hafnium dioxide (HfO2), or a combination thereof (See e.g. Figs. 6 and 9; Paragraphs 0049-0051).
Regarding claim 7, Hendrix teaches the optical filter of claim 1, as above.

Regarding claim 8, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that a thickness of a layer, of the second set of layers, is selected based on the second refractive index (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Regarding claim 9, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that the second set of layers forms a plurality of channels each associated with a channel separation of less than a threshold channel separation (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Regarding claim 10, Hendrix teaches the optical filter of claim 9, as above.
Hendrix further teaches that the threshold channel separation is one of: approximately 30 nanometers (nm), approximately 15 nm, approximately 10 nm, approximately 7 nm, approximately 6 nm, or approximately 5 nm (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Regarding claim 12, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that the first mirror and the second mirror each includes one of: a metal mirror, or a dielectric mirror (See e.g. Figs. 6-9; Paragraphs 0045-0050 – As each of the given layers necessarily reflects some amount of light, any layer/combination of layers of the stack reads on the broadest reasonable interpretation of a mirror and are a dielectric material).
Regarding claim 21, Hendrix teaches the optical filter of claim, 1 as above.
Hendrix further teaches that a first physical thickness of the first layer is approximately half of a second physical thickness of the second layer, and wherein the second physical thickness of the second layer is approximately half of a third physical thickness of the third layer (See e.g. Figs. 6-9; Paragraphs 0045-0050 - In Fig. 7C, layer 36 is about twice the thickness of layer 30 which is about twice the thickness of layer 14).
Regarding claim 22, Hendrix teaches the optical filter of claim 1, as above.
Hendrix further teaches that the second set of layers comprise a fourth layer (Fig. 7C: Layer 35 or 39 or 41), a fifth layer (Fig. 7C: Layer 29 or 33), and a sixth layer (Fig. 7C: Layer 25), wherein the second set of layers (Fig. 7C: Si:H layers of layers 25-44) is between the second mirror (Fig. 7C: defined by e.g. Layer Nos. 45-48) and the first set of layers (Fig. 7C: Layers 5-24), and wherein a first physical thickness of the fourth layer is approximately half of a second physical thickness of the fifth layer, and wherein the second physical thickness of the fifth layer is approximately half of a third physical thickness of the sixth layer (See e.g. Figs. 6-9; Paragraphs 0045-0050, e.g. Fig. 7C: Layers 35, 39, or 41 are about half the thickness of layers 29 or 33 which are about half the thickness of layer 25).
Claim(s) 1, 4-5, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippey (U.S. PG-Pub No. 2005/0231800).
Regarding claim 1, Lippey teaches an optical filter, comprising:
a first mirror (118 – Reflective Layer 1) (See e.g. Figs. 6-7; Paragraphs 0060-0061);
a second mirror (120 – Reflective Layer 2) (See e.g. Figs. 6-7; Paragraphs 0060-0061); and
a spacer layer structure (122) disposed between the first mirror and the second mirror (See e.g. Figs. 6-7; Paragraphs 0060-0061), the spacer layer structure comprising:
a first set of layers (Fig. 7: Set of layers from SiO2 layer having a thickness of 86.7 nm to SiO2 layer having a thickness of 145.5 nm) (See e.g. Figs. 6-7; Paragraphs 0060-0061),
the first set of layers comprising:
a first layer (Fig. 7: 86.7 nm SiO2 layer) deposited using a first material associated with a first refractive index (See e.g. Figs. 6-7; Paragraphs 0060-0061),
a second layer (Fig. 7: 122.8 nm SiO2 layer) deposited using the first material (See e.g. Figs. 6-7; Paragraphs 0060-0061),

the first layer (Fig. 7: 86.7 nm SiO2 layer) being associated with a physical thickness that is greater than a layer thickness threshold (See e.g. Figs. 6-7; Paragraphs 0060-0061: Each SiO2 is made of the same material with a single refractive index and has a thickness of greater than 50 nm, reading on the arbitrary “layer thickness threshold”), and
a second set of layers (TiO2 layers having thicknesses of 90.0 nm and 26.8 nm) (See e.g. Figs. 6-7; Paragraphs 0060-0061),
each layer, of the second set of layers, being a second material associated with a second refractive index (See e.g. Figs. 6-7; Paragraphs 0060-0061: Each of the TiO2 layers is made of the same material having the same refractive index),
at least one layer, of the second set of layers, being associated with a physical thickness that is less than the layer thickness threshold (See e.g. Figs. 6-7; Paragraphs 0060-0061: The TiO2 layer with a thickness of 26.8 nm has thickness less than 50 nm which reads on the required arbitrary thickness threshold), and
the first set of layers (Fig. 7: Set of layers from SiO2 layer having a thickness of 86.7 nm to SiO2 layer having a thickness of 145.5 nm) being between the first mirror (118 – Reflective Layer 1) and the second set of layers (TiO2 layers having thicknesses of 90.0 nm and 26.8 nm) (See e.g. Figs. 6-7; Paragraphs 0060-0061).
Regarding claim 4, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that the first material is an oxidizable material (See e.g. Figs. 6-7; Paragraphs 0060-0061: SiO2 is an oxidizable material, given the broadest reasonable interpretation of the claim).
Regarding claim 5, Lippey teaches the optical filter of claim 1, as above.

Regarding claim 8, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that a thickness of a layer, of the second set of layers, is selected based on the second refractive index (See e.g. Figs. 6-7; Paragraphs 0060-0061).
Regarding claim 9, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that the second set of layers forms a plurality of channels each associated with a channel separation of less than a threshold channel separation (See e.g. Figs. 8-14; Paragraphs 0062-0072).
Regarding claim 10, Lippey teaches the optical filter of claim 9, as above.
Lippey further teaches that the threshold channel separation is one of: approximately 30 nanometers (nm), approximately 15 nm, approximately 10 nm, approximately 7 nm, approximately 6 nm, or approximately 5 nm (See e.g. Figs. 6-7; Paragraphs 0060-0061: The TiO2 layers provide a separation of approximately 30 nm).
Regarding claim 12, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that the first mirror and the second mirror each includes one of: a metal mirror, or a dielectric mirror (See e.g. Figs. 6-7; Paragraphs 0060-0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 7 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Lippey in view of Hendrix.
Regarding claim 2, Lippey teaches the optical filter of claim 1, as above.
Lippey fails to explicitly disclose that the first material is hydrogenated silicon.
However, Hendrix teaches an optical filter comprising a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the layer thickness threshold, wherein the first material is hydrogenated silicon (See e.g. Figs. 6 and 9; Paragraphs 0045-0050).
Hendrix teaches using hydrogenated silicon as a suitable choice to provide “a higher refractive index, the material must have also have a low extinction coefficient over the wavelength range of 800 nm to 1100 nm in order to provide a high transmittance level within the passband” in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in incidence angle” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the hydrogenated silicon of Hendrix to provide “a higher refractive index, the material must have also have a low extinction coefficient over the wavelength range of 800 nm to 1100 nm in order to provide a high transmittance level within the passband” in order “to reduce the number of layers, the total coating thickness, and the center-In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Lippey teaches the optical filter of claim 1, as above.
Lippey fails to explicitly disclose that the first refractive index is, at approximately 800 nanometers (nm), greater than at least one of: a 2.0 refractive index, a 2.5 refractive index, a 3.0 refractive index, a 3.5 refractive index, a 3.6 refractive index, or a 3.8 refractive index
However, Hendrix teaches an optical filter comprising a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the layer thickness threshold, wherein the first refractive index is, at approximately 800 nanometers (nm), greater than at least one of: a 2.0 refractive index, a 2.5 refractive index, a 3.0 refractive index, a 3.5 refractive index, a 3.6 refractive index, or a 3.8 refractive index (See e.g. Figs. 6 and 9; Paragraph 0047).
Hendrix teaches using a material with this refractive index as a suitable choice to provide “a higher refractive index, the material must have also have a low extinction coefficient over the wavelength range of 800 nm to 1100 nm in order to provide a high transmittance level within the passband” in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in incidence angle” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the hydrogenated silicon of Hendrix to provide “a higher refractive index, the material must have also have a low extinction coefficient over the wavelength range of 800 nm to 1100 nm in order to provide a high transmittance level within the 
Regarding claim 4, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that the first material is an oxidizable material (See e.g. Figs. 6-7; Paragraphs 0060-0061: SiO2 is an oxidizable material, given the broadest reasonable interpretation of the claim).
Additionally, Examiner submits that Hendrix teaches an optical filter comprising a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the layer thickness threshold, wherein the first material is an oxidizable material (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Hendrix teaches using this oxidizable material as a suitable choice to provide “a higher refractive index, the material must have also have a low extinction coefficient over the wavelength range of 800 nm to 1100 nm in order to provide a high transmittance level within the passband” in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in incidence angle” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the oxidizable material of Hendrix to provide “a higher refractive index, the material must have also have a low extinction coefficient over the wavelength range of 800 nm to 1100 nm in order to provide a high transmittance level within the passband” in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in incidence angle,” as taught by Hendrix (Paragraph 0008), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 5, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that the second material includes an oxide material, the oxide material including at least one of: a niobium titanium oxide (NbTiOx), a silicon dioxide (SiO2), an aluminum oxide (A1203), a titanium dioxide (TiO2), a niobium pentoxide (Nb2O5), a tantalum pentoxide (Ta205), a zirconium oxide (ZrO2), an yttrium oxide (Y203), a hafnium dioxide (HfO2), or a combination thereof (See e.g. Figs. 6-7; Paragraphs 0060-0061).
Additionally, Examiner submits that Hendrix teaches an optical filter comprising a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the layer thickness threshold, wherein the second material includes an oxide material, the oxide material including at least one of: a niobium titanium oxide (NbTiOx), a silicon dioxide (SiO2), an aluminum oxide (A1203), a titanium dioxide (TiO2), a niobium pentoxide (Nb2O5), a tantalum pentoxide (Ta205), a zirconium oxide (ZrO2), an yttrium oxide (Y203), a hafnium dioxide (HfO2), or a combination thereof (See e.g. Figs. 6 and 9; Paragraphs 0049-0051).
Hendrix teaches using this oxide as a suitable choice to provide “a high transmittance level within the passband and a high blocking level outside of the passband” (Paragraph 0004) in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in incidence angle” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the oxide of Hendrix to provide “a high transmittance level within the passband and a high blocking level outside of the passband” in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 7, Lippey teaches the optical filter of claim 1, as above.
Lippey fails to explicitly disclose that the second refractive index is less than the first refractive index.
However, Hendrix teaches an optical filter comprising a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the layer thickness threshold, wherein the second refractive index is less than the first refractive index (See e.g. Figs. 6 and 9; Paragraphs 0045-0051).
Hendrix teaches using this difference in refractive index to provide “a high transmittance level within the passband and a high blocking level outside of the passband” (Paragraph 0004) in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in incidence angle” (Paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey such that the second refractive index is less than the first refractive index as in Hendrix to provide “a high transmittance level within the passband and a high blocking level outside of the passband” in order “to reduce the number of layers, the total coating thickness, and the center-wavelength shift with change in incidence angle,” as taught by Hendrix (Paragraphs 0004 and 0008).
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippey, as applied to claim 1 above, and further in view of Sprague (U.S. PG-Pub No. 2016/0216419).
Regarding claim 2, Lippey teaches the optical filter of claim 1, as above.
Lippey fails to explicitly disclose that the first material is hydrogenated silicon.
However, Sprague teaches a near infrared optical interference filter with a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the layer thickness threshold, wherein the first material is hydrogenated silicon (See e.g. Fig. 4; Paragraphs 0027 and 0036).
Sprague teaches using hydrogenated silicon as a suitable choice “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” (Paragraphs 0027-0028) such that “very high performance interference filters operating in the 800-1000 nm range are achievable” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the hydrogenated silicon of Sprague “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” such that “very high performance interference filters operating in the 800-1000 nm range are achievable,” as in Sprague (Paragraph 0004 and 0027-0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Lippey teaches the optical filter of claim 1, as above.
Lippey fails to explicitly disclose that the first refractive index is, at approximately 800 nanometers (nm), greater than at least one of: a 2.0 refractive index, a 2.5 refractive index, a 3.0 refractive index, a 3.5 refractive index, a 3.6 refractive index, or a 3.8 refractive index

Sprague teaches using the material having this refractive index as a suitable choice “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” (Paragraphs 0027-0028) such that “very high performance interference filters operating in the 800-1000 nm range are achievable” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the material having the refractive index of Sprague “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” such that “very high performance interference filters operating in the 800-1000 nm range are achievable,” as in Sprague (Paragraph 0004 and 0027-0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 4, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that the first material is an oxidizable material (See e.g. Figs. 6-7; Paragraphs 0060-0061: SiO2 is an oxidizable material, given the broadest reasonable interpretation of the claim).

Sprague teaches using this material as a suitable choice “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” (Paragraphs 0027-0028) such that “very high performance interference filters operating in the 800-1000 nm range are achievable” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the material of Sprague “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” such that “very high performance interference filters operating in the 800-1000 nm range are achievable,” as in Sprague (Paragraph 0004 and 0027-0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 5, Lippey teaches the optical filter of claim 1, as above.
Lippey further teaches that the second material includes an oxide material, the oxide material including at least one of: a niobium titanium oxide (NbTiOx), a silicon dioxide (SiO2), an aluminum oxide (A1203), a titanium dioxide (TiO2), a niobium pentoxide (Nb2O5), a tantalum pentoxide (Ta205), a zirconium oxide (ZrO2), an yttrium oxide (Y203), a hafnium dioxide (HfO2), or a combination thereof (See e.g. Figs. 6-7; Paragraphs 0060-0061).

Sprague teaches using this material as a suitable choice “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” (Paragraphs 0027-0028) such that “very high performance interference filters operating in the 800-1000 nm range are achievable” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the material of Sprague “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” such that “very high performance interference filters operating in the 800-1000 nm range are achievable,” as in Sprague (Paragraph 0004 and 0027-0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 6, Lippey teaches the optical filter of claim 1, as above.
Lippey fails to explicitly disclose in the specifically enumerated examples that the second material includes at least one of: a nitride material, a fluoride material, a sulfide material, or a selenide material.

Sprague teaches using this material as a suitable choice “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” (Paragraphs 0027-0028) such that “very high performance interference filters operating in the 800-1000 nm range are achievable” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the material of Sprague “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” such that “very high performance interference filters operating in the 800-1000 nm range are achievable,” as in Sprague (Paragraph 0004 and 0027-0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 7, Lippey teaches the optical filter of claim 1, as above.
Lippey fails to explicitly disclose that the second refractive index is less than the first refractive index.
However, Sprague teaches an infrared optical interference filter comprising a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the 
Sprague teaches using this material as a suitable choice “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” (Paragraphs 0027-0028) such that “very high performance interference filters operating in the 800-1000 nm range are achievable” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Lippey with the material of Sprague “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” such that “very high performance interference filters operating in the 800-1000 nm range are achievable,” as in Sprague (Paragraph 0004 and 0027-0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hendrix, as applied to claim 1 above, and further in view of Sprague.
Regarding claim 6, Hendrix teaches the optical filter of claim 1, as above.
Hendrix fails to explicitly disclose that the second material includes at least one of: a nitride material, a fluoride material, a sulfide material, or a selenide material.
However, Sprague teaches an infrared optical interference filter comprising a spacer layer structure with a first set of layers of a first material having a thickness greater than a layer thickness threshold and a second set of layers with at least one of the second set having a thickness less than the layer thickness threshold, wherein the second material includes at least one of: a nitride material, a 
Sprague teaches using this material as a suitable choice “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” (Paragraphs 0027-0028) such that “very high performance interference filters operating in the 800-1000 nm range are achievable” (Paragraph 0004).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Medwick or Lippey with the material of Sprague “to provide the desired refractive index contrast with the low index layers” and “to obtain a desired low angle shift for a design-specification angle” such that “very high performance interference filters operating in the 800-1000 nm range are achievable,” as in Sprague (Paragraph 0004 and 0027-0028), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 9-10 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hendrix or Lippey, as applied to claim 1 above, and further in view of Wach (U.S. Patent No. 7,901,870).
Regarding claim 9, Hendrix and Lippey each teaches the optical filter of claim 1, as above.
Hendrix further teaches that the second set of layers forms a plurality of channels each associated with a channel separation of less than a threshold channel separation (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Lippey further teaches that the second set of layers forms a plurality of channels each associated with a channel separation of less than a threshold channel separation (See e.g. Figs. 8-14; Paragraphs 0062-0072).

Wach teaches this plurality of channels to “exhibit a variation or a pattern in an optical property along a direction that follows the plane of the optical thin film or that is perpendicular to the thickness of the optical thin film” and “transmit or reflect one color of light in one spatial area of the filter and preferentially transmit or reflect another color of light in another spatial area” (C. 5, L. 31-48) in order “to impart an optical thin film with a pattern, such as a refractive index or spectral pattern that varies in a graded fashion in a dimension parallel to the thin film's surface” and “enhance the precision with which an optical thin film manipulates light and facilitate the cost-effective utilization of optical thin film technology in numerous applications” (C. 4, L. 43-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Hendrix or Lippey to form the plurality of channels as in Wach to “exhibit a variation or a pattern in an optical property along a direction that follows the plane of the optical thin film or that is perpendicular to the thickness of the optical thin film” and “transmit or reflect one color of light in one spatial area of the filter and preferentially transmit or reflect another color of light in another spatial area” in order “to impart an optical thin film with a pattern, such as a refractive index or spectral pattern that varies in a graded fashion in a dimension parallel to the thin film's surface” and “enhance the precision with which an optical thin film manipulates light and facilitate the cost-effective utilization of optical thin film technology in numerous applications,” as in Wach (C. 4, L. 43-53; C. 5, L. 31-48).
Regarding claim 10, Hendrix in view of Wach and Lippey in view of Wach each teaches the optical filter of claim 1, as above.
Hendrix further teaches that the threshold channel separation is one of: approximately 30 nanometers (nm), approximately 15 nm, approximately 10 nm, approximately 7 nm, approximately 6 nm, or approximately 5 nm (See e.g. Figs. 6-9; Paragraphs 0045-0050).
Lippey further teaches that the threshold channel separation is one of: approximately 30 nanometers (nm), approximately 15 nm, approximately 10 nm, approximately 7 nm, approximately 6 nm, or approximately 5 nm (See e.g. Figs. 6-7; Paragraphs 0060-0061: The TiO2 layers provide a separation of approximately 30 nm).
Additionally, Wach further teaches that the threshold channel separation is one of: approximately 30 nanometers (nm), approximately 15 nm, approximately 10 nm, approximately 7 nm, approximately 6 nm, or approximately 5 nm (See e.g. Figs. 2 and 5; C. 16, L. 3-18; C. 30, L. 25-38; C. 40, L. 16-29).
Wach teaches this plurality of channels to “exhibit a variation or a pattern in an optical property along a direction that follows the plane of the optical thin film or that is perpendicular to the thickness of the optical thin film” and “transmit or reflect one color of light in one spatial area of the filter and preferentially transmit or reflect another color of light in another spatial area” (C. 5, L. 31-48) in order “to impart an optical thin film with a pattern, such as a refractive index or spectral pattern that varies in a graded fashion in a dimension parallel to the thin film's surface” and “enhance the precision with which an optical thin film manipulates light and facilitate the cost-effective utilization of optical thin film technology in numerous applications” (C. 4, L. 43-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Hendrix or Lippey to form the plurality of channels as in Wach to “exhibit a variation or a pattern in an optical property along a direction that follows the plane of the optical thin film or that is perpendicular to the thickness of the optical thin film” and “transmit or  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hendrix or Lippey, as applied to claim 1 above, and further in view of Medwick et al. (U.S. PG-Pub No. 2016/0223729; hereinafter – “Medwick”).
Regarding claim 11, Hendrix and Lippey each teaches the optical filter of claim 1, as above.
Hendrix and Lippey fail to explicitly disclose that the layer thickness threshold is one of: approximately 10 nm, approximately 5 nm, approximately 2.5 nm approximately 2 nm, approximately 1.5 nm, approximately 1 nm, or approximately 0.75 nm.
However, Medwick teaches a solar control coating comprising a spacer layer structure (50, 58, 60, 62, 70, 72, 74) disposed between the first mirror and the second mirror (See e.g. Figs. 1-2 and Table 1; Paragraphs 0039, 0042-0045, 0073-0081, 0090-0096, 0105-0112), the spacer layer structure comprising: a first set of layers (Table 1 – ZS layers; Fig. 2: 54, 60, 66, 72, 78) (See e.g. Figs. 1-2 and Table 1; Paragraphs 0039, 0042-0045, 0073-0081, 0090-0096, 0105-0112), each layer, of the first set of layers, being a first material associated with a first refractive index and a physical thickness that is greater than a layer thickness threshold (See e.g. Figs. 1-2; Paragraphs 0039, 0042-0045, 0073-0081, 0090-0096, 0105-0112; Table 1 provides values for the ZS layers which are greater than 9 nm in each embodiment, meeting the required layer thickness threshold), and physical thicknesses of three or more layers, of the 
Additionally, Medwick teaches that the second set of layers should include a layer of thickness of 1 nm to 20 nm or more preferable 4 nm to 5nm or 0 nm to 20 nm, more preferably 4 nm to 10 nm (Paragraphs 0080 and 0096), and thus teaches that the layer thickness threshold is 1 nm to 20 nm or more preferable 4 nm to 5nm or 0 nm to 20 nm, more preferably 4 nm to 10 nm.
Medwick teaches films of these thicknesses “to provide a solar control coating that provides enhanced solar control and/or aesthetic performance compared to conventional solar control coatings” (Paragraph 0007) and further teaches that varying these thicknesses “can change the overall reflectance, transmittance, and/or absorptance of the solar control coating 30, which can alter the solar 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Hendrix or Lippey with the thickness threshold of Medwick “to provide a solar control coating that provides enhanced solar control and/or aesthetic performance compared to conventional solar control coatings,” as in Medwick (Paragraph 0007), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977), given the Medwick teaches that varying the thickness explicitly affects the result as it “can change the overall reflectance, transmittance, and/or absorptance of the solar control coating 30, which can alter the solar control performance, thermal infrared insulating performance, color, and/or aesthetics of the solar control coating 30” (Paragraph 0044).
Response to Arguments
Applicant's arguments, see page 10, filed 02/18/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Specifically, Applicant argues that the amendments to claim 1 overcome the rejections. However, claim 9 was also rejected as detailed previously and above. Applicant’s amendments have not addressed this 35 U.S.C. 112(b) rejection, and, as such, the rejection is maintained.
Applicant's arguments, see page 11, filed 02/18/2021, with respect to the 35 U.S.C. 102 rejection in view of Hendrix have been fully considered but they are moot upon further consideration and a new ground(s) of rejection made in view of a different interpretation of Hendrix.
Applicant argues, as detailed in the interview summary and noted in the arguments, that Hendrix fails to teach that the first set of layers is between the first mirror and the second set of layers.
However, as detailed above, Layers 5-24 or Layers 5-36 in Fig. 7C, Layers 5-13 in Fig. 8B, and Layers 16-28 in Fig. 9A read on the claimed “first set of layers” and have all the structural requirements of the claims. Moreover, the Si:H layers of layers 25-44 or layers 37-44 in Fig. 7C, the Si:H layers of layers 14-21 in Fig. 8B and the SiO2 layers of layers 2-15 in Fig. 9A of Hendrix read on the claimed “second set of layers” and have all the structural requirements of the claims. With such an interpretation, all the claimed structural requirements are met, and the first set of layers is located between the first mirror and the second set of layers. Thus, Examiner maintains that Hendrix reads on the instant claims.

    PNG
    media_image1.png
    676
    989
    media_image1.png
    Greyscale

Figure 1: An interpretation of Hendrix reading on the claimed limitation and having the first set of layers between the first mirror and the second set of layers.

[AltContent: textbox (Figure 2: An interpretation of Lippey having the first set of layers between the first mirror and the second set of layers.)]
    PNG
    media_image2.png
    461
    711
    media_image2.png
    Greyscale
Applicant argues, as detailed in the interview summary and noted in the arguments, that Lippey fails to teach that the first set of layers is between the first mirror and the second set of layers.
However, as detailed above, the layers from the SiO2 layer having a thickness of 86.7 nm to the SiO2 layer having a thickness of 145.5 nm in Fig. 7 of Lippey read on the claimed “first set of layers” and have all the structural requirements of the claims. Moreover, TiO2 layers having thicknesses of 90.0 nm and 26.8 nm in Fig. 7 or Lippey read on the claimed “second set of layers” and have all the structural requirements of the claims. With such an interpretation, all the claimed structural requirements are met, and the first set of layers is located between the first mirror and the second set of layers. Thus, Examiner maintains that Lippey reads on the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896